Citation Nr: 0111034	
Decision Date: 04/16/01    Archive Date: 04/23/01	

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from March 1974 to 
June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to an October 24, 2000, 
order by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) (Court) which vacated and remanded, in 
part, a November 18, 1999, Board decision which, among other 
determinations, denied appeals by the veteran involving 
claims for service connection for a lung disability and a 
back disability.  In issuing the order, the Court granted a 
Joint Motion for Partial Remand and Stay of Proceedings filed 
by the veteran (appellant) and by the Acting Secretary of 
Veterans Affairs (Acting Secretary) (appellee).  In response 
to the motion, the order affirmed the Board to the extent 
that it denied service connection for tinnitus, bilateral 
hearing loss and a skin disability.  

The case was before the Board on November 18, 1999, on appeal 
from a June 30, 1997, rating decision by the St. Petersburg, 
Florida, Regional Office of the Department of Veterans 
Affairs (VA) which held, inter alia, that new and material 
evidence sufficient to reopen previously disallowed claims 
for service connection for a lung disorder and a back 
disorder had not been received.  The veteran has relocated 
since June 1997 and now resides in Hawaii.  His file is 
currently under the jurisdiction of the VA Regional Office in 
Honolulu, Hawaii (hereinafter RO).  

In its November 18, 1999, decision, the Board found that new 
and material evidence sufficient to reopen both claims had 
been in fact been received and that both reopened claims were 
well grounded under 38 U.S.C.A. § 5107(a) (1991), as then in 
effect.  The decision denied the appeal for service 
connection for a lung disability based on a de novo review of 
the merits of the claim, finding that a chronic lung disorder 
was not manifest during service or shown to be related to 
service.  The Board remanded the issue of entitlement to 
service connection for a back disability for additional 
development of the medical evidence, consisting in part of a 
VA examination which would include an opinion as to whether 
there is a medical relationship between current back 
disability and military service.  

The Joint Motion for Partial Remand and Stay of Proceedings 
limited its request for remand to the issue of entitlement to 
service connection for a lung disability; the parties 
requested that the Court stay further proceedings with regard 
to the issue of service connection for a back disability 
pending the Court's ruling on the Joint Motion.  Thereafter, 
on November 22, 2000, following additional evidentiary 
development and on the basis of consideration of a large 
quantity of additional evidence submitted by the veteran, the 
RO granted service connection for "low back disability" and 
assigned a noncompensable rating from August 13, 1996.  The 
award was characterized as a partial grant consisting of the 
portion of the overall back disability quantified as five 
percent, which a VA orthopedic examiner had attributed to 
injuries in service, as distinguished from post service 
injuries to the back.  

The present decision thus consolidates the issue of 
entitlement to service connection for a back disability 
remanded by the Board in its November 18, 1999, decision and 
the issue of entitlement to service connection for a lung 
disability remanded by the Court pursuant to the Joint 
Motion.  The other issues addressed by the Board in 
November 1999 are no longer in appellate status and will not 
be addressed herein.  

The denial of the claims for service connection for bilateral 
defective hearing and tinnitus as not well grounded under 
38 U.S.C.A. § 5107(a) is now final as the result of the 
Court's order affirming the November 18, 1999, Board 
decision.  See 38 U.S.C.A. §§ 7252, 7292 (West 1991).  
However, on November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 107-475, 114 Stat. 2096 (2000) which, among other 
changes, eliminated the requirement of a well-grounded claim 
and nullified existing judicial precedent which prohibited 
the VA from providing assistance in the development of a 
claim that was not well grounded.  See Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
Section 7 of the VCAA provides that where a claim for 
benefits has been denied or dismissed on the basis that it 
was not well grounded under 38 U.S.C.A. § 5107, the Secretary 
of Veterans Affairs (Secretary), on the request of the 
claimant or on the Secretary's own motion, may order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999, the date 
of Morton, and ending on November 9, 2000, the date of 
enactment of Public Law No. 106-475, and that the request for 
readjudication was made not later than two years after 
November 9, 2000.  The Board lacks jurisdiction to take any 
action to initiate readjudication of the defective hearing 
and tinnitus claims on its own motion but refers these 
matters to the attention of the RO and the veteran for 
appropriate action.  


REMAND

Change of law.  As noted above, there has been a significant 
change in the law during the pendency of this appeal.  As of 
November 9, 2000, the VCAA redefines VA obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The new 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, since the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The discussion below focuses on certain individual problem 
areas involving the issues presently on appeal.  It does not 
necessarily provide an all-inclusive list of the actions 
required in this case.  It remains the RO's responsibility to 
ensure that all appropriate development is undertaken to 
satisfy the requirements of the VCAA.  

Back disability.  According to service medical records, the 
veteran was seen on one occasion in October 1974 for 
complaints of back pain of a month's duration.  He was given 
medication and exempted from physical training for five days.  
No complaints or findings of back abnormality were reported 
on examination for separation.  In June 1976, after service, 
the veteran was seen at a VA outpatient facility for 
complaints of back pain at which time he complained of back 
problems in service due to heavy lifting.  At a VA 
examination in September 1976 there was a diagnosis of 
probable lumbosacral strain; no disc involvement was found.  

The subsequent record consists of a mammoth quantity of 
private and VA treatment and examination reports which 
describe recurring back problems due in large part to post 
service back injuries, the earliest of which appears to have 
been in 1989.  The veteran's post service employment history 
has included extensive work in construction.  In 1997 the 
veteran underwent surgery for the back consisting of a 
laminotomy and diskectomy for a herniated lumbar disc at L5 - 
S1.  

The veteran's original claim for service connection for back 
disability was denied in 1976 on the basis that the VA 
examination of October 1976 had shown no objective evidence 
of a back disorder.  Later rating decisions denied reopening 
of the 
claim on the basis that the disc herniation was not shown to 
be related to service.  The record contains evidence, 
however, that supports the veteran's argument that post 
service disc disease was related to service.  A February 1997 
statement from C. Taylon, M.D., who performed surgery to 
relieve low back pain radiating to the left leg, sets forth 
the opinion that it was probable that the veteran had lived 
with a herniated disc at the L5 - S1 level since 1974.  
Various additional statements from N. Shahid, M.D., dated 
from September to December 2000 argue that disc disease was 
due in its entirety to the injury in service rather than to 
post service injuries.  The question of the etiology of the 
current back disability was addressed by a VA physician in 
August 2000 in connection with a VA orthopedic examination 
for compensation purposes.  The examiner reviewed the entire 
record, including the history of post service injuries and 
concluded as follows:  

The veteran's operating surgeon in 
January 1997, indicates that he thinks it 
is probable that the disc herniation 
occurred in 1994 and did lead to all the 
subsequent injuries and disabilities.  It 
is my feeling that this may be possible 
in reviewing the records.  It seems, 
however, more probable that the multiple 
industrial injuries are what actually 
caused the disc herniation.  I believe 
that there should be some mild level of 
responsibility assigned to injury in 
1974.  The major level of disability, I 
believe, is from the multiple industrial 
injuries.  

In response to a request from the RO for an opinion as to how 
much of the present back disability was due to a 1974 back 
strain during military service, the examiner estimated that 
five percent of current back disability may be attributed to 
such injury.  In September 2000 the examiner reviewed 31 
pages of additional medical evidence and prepared a further 
addendum indicating that he found nothing in the documents to 
indicate any possible connection between the need for surgery 
in January 1997 and the injury in service 23 years earlier.  
He declined to alter his estimate that five percent of 
current back disability was due to the 1974 injury.  

The RO based its partial award of service connection for a 
low back disability on the opinion of the VA examiner 
attributing only five percent of the current disability to 
in-service injury.  The basis for the noncompensable rating, 
to the extent that the Board can understand the RO's 
reasoning, was that although the veteran was found to have a 
back disability ratable at 40 percent under Codes 5299-5295 
(by analogy to lumbosacral strain, see 38 C.F.R. § 4.20), 
only five percent of that disability was service-connected, 
and 5 percent of 40 percent translates to a disability 
percentage of 2 percent, an amount below the level for a 
minimum compensable evaluation of 10 percent.  

The RO's formulation of both the grant of service connection 
and the disability rating based on that grant creates 
problems that must be resolved before the appeal is reviewed.  
In making a partial service connection award, the RO was 
evidently attempting to reconcile the fact that, although 
competent medical evidence in the record acknowledged some 
relationship between the back injury during service and the 
current back disability, which includes L5 - S1 disc 
herniation, other evidence strongly implicated post service 
industrial injuries as the cause of the current disability.  
However, the evidence is conflicting as to how much of the 
disability is related to service, with estimates ranging from 
5 percent to 100 percent.  The RO uncritically accepted the 
VA examiner's opinion quantifying the portion of service-
related disability as five percent, notwithstanding that the 
examiner gave no indication of how the five percent figure 
was computed, cited no clinical findings to support it, and 
gave no clue as to which symptoms or manifestations were due 
to service and which were not.  Without this information, the 
five percent figure is no more than a mathematical 
abstraction that cannot be correlated to the objective record 
or serve as the basis for adjudication.  Whether the opinions 
of the private physicians are or are not more probative 
remains to be ascertained, but further medical opinion is 
required before that determination can take place.  

Unfortunately the grant of service connection for a "low back 
disability" is as vague and imprecise as the opinion on which 
it was based.  The term is meaningless because it does not 
define or quantify which pathology is included in the service 
connection grant and which pathology is not.  It could apply 
equally well to the five percent disability for which service 
connection was conceded or to the 95 percent disability for 
which service connection was denied or to a combination of 
both.  If the RO expects the Board to determine on appeal 
whether the veteran is entitled to service connection the 
remaining for 95 percent of his back problems, it must first 
provide guidance as to the basis for its award.  It must 
define precisely which portion of the current back disability 
is included in the service connection grant and which part is 
excluded.  The rating sheets must be revised to define the 
service-connected disability by precise language, and above 
all, a proper descriptive label that corresponds to clinical 
terminology found in the record should be assigned.  A proper 
objective basis for the assignment of a percentage rating is 
a necessity.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (the decision to rate a disability under one 
particular code and not others must be articulated).  If 
service connection is denied for any component of the current 
disability, that component should be specifically defined as 
well.  

Doing so will require further development of the evidence, 
including an examination to clarify the extent to which the 
current disability may be apportioned between service-related 
and postservice causes.  If the examiner continues to believe 
that only a portion of current disability is related to 
service, that portion must be defined objectively on the 
basis of its current manifestations and given a proper 
description label that identifies its underlying pathology 
(e.g., lumbosacral strain, herniated disc).  Alternatively, 
if the examiner concludes that a back disability related to 
service was manifest before other pathology was superimposed 
by post service injuries, that fact should be stated and any 
such disability should be defined.  If such determinations 
are impossible, the examiner should so state, in which case 
the RO must reformulate the service connection award in a 
manner that does not fudge the medical and legal complexities 
involved.  

Lung disability.  Service medical records show that the 
veteran received treatment on various occasions in 1975 for 
upper respiratory infections.  On examination for separation 
he reported a history of shortness of breath and constant 
colds for two years.  Examination, including a chest X-ray 
was essentially negative.  At a VA examination in 
October 1976, there was a diagnosis of recurrent bronchitis 
by history.  On examination for the Army Reserves in 
October 1977, there were no complaints or findings of lung 
abnormality.  

The veteran was seen at a VA facility in November 1993, at 
which time a clinical assessment of bronchitis/pneumonia was 
reported.  A pulmonary function study at a private facility 
in August 1994 showed a clinical impression of severe 
combined obstructive and restrictive lung disease due in part 
to reversible bronchospasm (asthma).  Subsequent VA and 
private medical records show diagnoses of chronic obstructive 
pulmonary disease, emphysema, and restrictive airway disease.  
A VA progress note dated in June 1998 characterized the 
veteran's pulmonary abnormalities as due to gastroesophageal 
reflux disease.  A February 1999 medical report from a 
private specialist in pulmonary disease, R. J. Mezey, M.D., 
noted occupational exposure to asbestos in the early 1970's 
for at least two years and tobacco use of one pack of 
cigarettes per day from age of 20 to the age of 45.  
Asbestos-related lung disease was reported.  In June 1999 the 
veteran was seen at an Army medical center for disorders 
which included tobacco use disorder.  

The veteran claims that he has had recurrent respiratory 
problems since service as a result of causes related to 
service.  He maintains that the asbestos related pathology is 
related to exposure to asbestos during service while 
repairing engine parts.  He further maintains that he began 
using tobacco products in boot camp and that although he 
stopped at one time following service, he resumed smoking 
after his divorce in March 1977.  He has also claimed 
exposure to diesel fumes while working on tanks or other 
military vehicles and has reported a worsening of symptoms in 
service as a result of CS gas and breathing dust in convoys.  

The claim must be analyzed under administrative protocols 
that apply to service connection claims involving asbestos-
related disease.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In 
1988 a VA Circular set forth guidelines for review.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual M21-1, part VI, para. 7.21 (January 31, 
1997) (M21-1).  Also, a recent opinion by the VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and concluded, in part, that medical nexus evidence is 
needed to establish a well- grounded claim based on alleged 
in-service asbestos exposure.  See VAOPGCPREC 4-00.  The need 
for evidence of a nexus continues to apply despite the 
elimination of the well-grounded claim requirement.  See 
Cuevas v. Principi, 3 Vet.App. 542 (1992).  

Other criteria apply to claims based on tobacco use during 
service.  Issues that must be considered in adjudicating such 
claims were discussed in precedent opinions of the VA General 
Counsel.  See VAOPGCPREC 19-97 and VAOPGCPREC 2-92, which the 
VA is statutorily required to follow.  Davis v. West, 13 Vet. 
App. 178, 183 (1999).  In brief summary, direct service 
connection may be granted for disease or injury incurred or 
aggravated as a result of tobacco use during service.  Where 
the evidence shows a likelihood that the illness had its 
origin in tobacco use after service and the veteran developed 
a nicotine dependence during service which led to continued 
tobacco after service, service connection may be established 
on a secondary basis under 38 C.F.R. § 3.310.  

The 1997 opinion held that the determination of whether a 
veteran is dependent on nicotine is a medical issue.  It 
noted that the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Edition (DSM-IV), 243, provided that the criteria for 
diagnosing substance dependence are generally to be applied 
in diagnosing nicotine dependence.  VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service use of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, Id.  
Therefore, the questions which must be answered in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service and which is codified under 38 
U.S.C.A. § 1103), relates only to claims filed after June 9, 
1998.  It does not affect those claims that were filed on or 
before that date, as in this case.  

To comply with a specific mandate of the October 2000 Court 
order, the VA is obligated to accord the veteran a thorough 
and contemporary medical examination in connection with a 
lung disorder claim.  The RO's request for the examination 
should conform to the adjudicative requirements set forth 
above for adjudication of claims involving asbestos and 
tobacco-related disability issues.  Further consideration of 
the claim following the examination must conform to all 
applicable adjudicative guidelines, including those 
summarized above.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
back and lung disabilities since service.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

2.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the nature and etiology of 
all current back disability and ascertain 
its relationship to service, if any.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examiner is free to request any 
additional consultations deemed 
necessary.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following items and provide a full 
statement of the basis for the 
conclusions reached:  

a.  What is the precise clinical 
diagnosis of the veteran's 
current low back disability?  

b.  Is it more likely than not, 
as likely as not or less likely 
than not that the veteran had a 
chronic low back disorder before 
the occurrence of a postservice 
back injury?  If so, such a 
disorder should be specifically 
identified and described.  

c.  Is any portion of the 
current low back disability the 
result of postservice injuries 
rather than military service?  
If so, such disability should be 
identified and described, and 
its manifestations should be 
specifically distinguished from 
those of any pathology found to 
be related to injury in service.  

3.  The RO should schedule the veteran 
for a special VA respiratory examination 
to determine the nature and etiology of 
all lung disability and ascertain its 
relationship to service, if any.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examiner is free to request any 
additional consultations deemed 
necessary.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following items and provide a full 
statement of the basis for the 
conclusions reached

a.  Does the evidence of 
record, including findings on 
current radiographic studies, 
demonstrate the presence of 
asbestos-related pulmonary 
disease?

b.  If asbestosis or asbestos-
related lung disease is found, 
is it more likely than not, as 
likely as not, or less likely 
than not that asbestos 
exposure during the veteran's 
military service (assuming for 
examination purposes the 
accuracy of the veteran's 
history) would have been 
sufficient by itself to cause 
any current asbestos-related 
disease, irrespective of 
civilian exposure to asbestos 
before or after military 
service?  

c.  Is it more likely than not, 
as likely as not or less likely 
than not that the veteran has a 
lung disorder as the result of 
tobacco use?  If so, such a 
disorder should be specifically 
identified and described.  
d.  Is the veteran nicotine 
dependent at the present time?  
If so, is it possible to 
determine by medical means (as 
distinguished from the veteran's 
self-reported history) when such 
dependence began -- 
specifically, during military 
service?  

4.  The RO should review the examination 
reports to ensure that they are adequate 
to achieve the purposes of this remand.  
If all of the requested information has 
not been provided, the report should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(2000).  If this is necessary, the 
examiner should be given an opportunity 
to amend the report without reexamining 
the veteran but should be free to 
schedule a reexamination if necessary.  
All other necessary followup actions 
should be taken.  

5.  The RO should review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  When the actions requested herein are 
complete, the RO should review the issue 
of entitlement to service connection for 
a back disability.  The RO should clarify 
the existing grant of service connection 
by identifying the specific pathology for 
which service connection has been 
conceded.  The award should be described 
in terms of the underlying pathology 
using diagnostic or descriptive labels 
found in the medical record.  If the 
award is deemed not to include all 
present back pathology shown in the 
record, the pathology for which service 
connection is denied should also be 
described using diagnostic or descriptive 
labels found in the medical record.  

7.  The RO should review the issue of 
entitlement to service connection for a 
lung disorder.  The adjudication should 
be in accordance with all applicable law 
and regulations, Court decisions and 
other guideline pertaining to asbestos 
and tobacco-related diseases.  

8.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

